ROBINSON, J.
A certificate of public convenience and necessity is not an asset with which a receiver of public convenience and necessity upon af-charged, or which he may sell and convert into an asset, nor is the right to a certificate of a motor transportation company can be fidavit under Section 614-87, General Code, an *269asset of a receiver of a motor transportation company, which but for the appointment of the receiver would have been entitled to such a certificate, nor can the same be sold or transferred and converted into an asset.
Order affirmed.
Marshall, C. J., Jones, Matthias, Day, Allen and Kinkade, JJ., concur.